Title: Proposed Article Regarding Article 7 of the Preliminary Peace Treaty, 28 April 1783
From: Adams, John,Franklin, Benjamin,Hartley, David,Jay, John,Laurens, Henry
To: 


[28 April 1783]

Article.
His Britannic Majesty agrees, that within  Months from this Date, and as much Sooner as may be, he will withdraw all his Armies, Garrisons and Fleets, from the Said United States, and from every Port Place and Harbour within the Same, and without causing any Destruction, or carrying away any Negroes, or other Property of the American Inhabitants, and leaving in all Fortifications the American Artillery that may be therein. and to forthwith order and cause all Archives, Records, Deeds and Papers, belonging to any of the Said States or their Citizens, which in the Course of the War, may have fallen into the Hands of his officers, to be immediately restored and delivered to the proper States and Persons to whom they belong, according to the true Intent and Meaning of the 7 Article of the Provisional Treaty of 30 Nov. 1782
And the United states agree that all Persons who may be resident in Places possessed by his said Majestys Arms, and shall choose to remain there after the Evacuation by his Forces shall have Liberty to do so for twelve Months, they conducting themselves peaceably according to the Laws of the state wherein they may be, and as much longer as they may obtain Permission for from the Legislature of Such state
And it is further agreed that so soon as his Britannic Majesty shall have withdrawn all his Armies Garrisons & Fleets, from the Said United States and from every Port Place & Harbour within the same, as above Stipulated, then and from thence forth, All Rivers Harbours Lakes Ports and Places, belonging to the United states or any of them shall be open and free to the Merchants and others subjects to the Crown of Great Britain and their Merchant Vessells, which Said Merchants and Merchant Vessells shall be received, treated and protected like the Merchants and Merchant ships of the state in which they shall be, and be liable to no other Charges or Duties.
And reciprocally all Rivers Harbours, Lakes Ports and Places under the Dominion of his Britannic Majesty Shall, thence forth be open and free to the Merchants and Merchants ships of the said United states and each and every of them, and of the Citizens and People of each and every of them, which Said Merchants and Merchant Vessells Shall be received treated and protected, like the Merchants and Merchant ships of Great Britain, and shall be liable to no other Charges or Duties.
Saving always to the Chartered trading Companies of Great Britain, Such exclusive Use and Trade of their respective Ports and Establishments as neither the subjects of Great Britain nor any the most favoured nation participates in.
 